DETAILED ACTION
This final Office action is responsive to amendments filed August 5th, 2022. Claims 1-4, 6-7, 22, 24, 26, 29-30, 35, 39, and 40 have been amended. Claim 8 has been cancelled. Claims 1-7 and 9-43 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending Specification objection.
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 102 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by monitoring brand performance in a particular way that is less complex and more accessible to users (with reference to the PEG 2019). These features are do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-43, Applicant argues that the claims are allowable over 35 USC 102 because the claim amendments overcome the current art rejection. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 19, filed 8/5/22, with respect to the Specification have been fully considered and are persuasive.  The objection of 5/18/22 has been withdrawn. 
Applicant’s arguments, see page 19, filed 8/5/22, with respect to claims 3-11, 14-21, 23-24, 26, 29, 31-33, and 35 have been fully considered and are persuasive.  The objection of 5/18/22 has been withdrawn. 
Applicant’s arguments, see page 19, filed 8/5/22, with respect to claims 3, 6, 22, 24, 26, 29, 30, 35, and 39 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 5/18/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 8/5/22 have been fully considered but they are not persuasive. 
On pages 19-22 of the provided remarks, Applicant argues that the amended claims present patent-eligible subject matter. Beginning on page 20 of the provided remarks, Applicant argues that the amended claims “provide a specific solution to then-existing technological problems in prior art computer-based brand management systems.” Continuing on page 20, Applicant argues that the present claims solve the problem of measuring and reviewing the performance of the brand across different geographical territories and different time periods by “combining automated API-based acquisition of influence-related source data (which is related to brand influence across different channels) over different geographical territories and different time periods as well as automated API-based acquisition of exposure-related source data (which reflects monetary expenditures associated with the given brand name) over different geographical territories and different time periods with minimal human involvement, computer- implemented scoring based on the acquired influence-related source data and exposure- related source data, and a graphical user interface that initiates scoring based on the acquired influence-related source data and exposure-related source data for a relevant geographical territory and relevant time window, and visually displays the scoring results to a user. This process is performed for each brand name in a set of competing brand names.” Examiner respectfully disagrees and asserts that the “ability to effectively measure and review the performance of the brand” is not a technological problem. As noted by the solution presented above, the present method acquires influence-related and exposure-related data and visually displays the scoring results to a user. These steps are recited with such a high-level of generality that would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. The scoring of the acquired data is directed to Organizing Human Activity, Mental Process, & Mathematical Concepts due to the high-level of generality of the determination of the brand score. Applicant’s arguments are not persuasive.
Continuing on page 21, Applicant argues that the amended claims “allows computer-based methods and systems that monitor brand performance for the first time to provide a rapid and easy access to scoring metrics for the set of competing brand names for a user-specified geographical territory and time window to allow a user to easily and intuitively evaluate the performance of the set of competing brand names relative to one another as a function of geographical territory and time.” Examiner respectfully disagrees and asserts that the amended claim limitations presented can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Applicant’s arguments are not persuasive.
Continuing on page 21, Applicant argues that the present claims are analogous to the claims held patent eligible in Trading Technologies International, Inc. v. CQG, Inc., 675 F. App’x 1001 (Fed Cir. 2017). Examiner respectfully disagrees and asserts per MPEP 2106.05(a)(II), the case cited above provided, “A specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017).” The present claims simply recite, “A computer; at least one data processor; a data store; an application programming interface; A data processing system comprising at least one processor and at least one storage device storing instructions that are executable on the at least one processor” which would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Additionally, the present claims do not include any kind of preventative measure that halts order entry at a changed price. Therefore, the claims are not analogous. Applicant’s arguments are not persuasive.
On page 22 of the provided remarks, Applicant argues that the amended claims are analogous to the claims held patent eligible in Core Wireless Licensing S. A. R. L. v. LG Elecs., Inc., 880 F. 3d. 1356 (Fed. Cir. 2018). Examiner respectfully disagrees and asserts per MPEP 2106.05(a)(I), the case cited above provided, “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018)”. As stated above, the claimed structure would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Additionally, the present claims do not include an application summary of unlaunched applications. Therefore, the claims are not analogous. Applicant’s arguments are not persuasive.
Finally, on page 22 of the provided remarks, Applicant argues, “step one of the Alice inquiry requires that the claims be read as a whole in light of the specification. See Alice, 134 S. Ct. 2347, 2355 n.3 (2014).” Examiner asserts, per the 2019 PEG, “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” Additionally, as addressed in the rejection dated 5/18/22, method claims 1-7 and 9-43 recite “A computer; at least one data processor; a data store; an application programming interface; A data processing system comprising at least one processor and at least one storage device storing instructions that are executable on the at least one processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00176-00180 and Figures 1 & 28. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Therefore, the 35 U.S.C. 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 USC 102 and 35 USC 103 filed 8/5/22 have been fully considered but they are not persuasive. 
On pages 22-23 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art. Specifically, Applicant argues “nowhere does the cited prior art teach or suggest these features.” Examiner cites Mauro (U.S 2013/0085803 A1) to disclose the amended claim limitations. 
Applicant’s arguments, see page 23, filed 8/5/22, with respect to claims 1-5, 9-34, and 41-43 have been fully considered and are persuasive. The Double Patenting rejection of 5/18/22 has been withdrawn. 

Claim Objections
Claim 6-7 objected to because of the following informalities:  the limitation recites "in event that the relevant time window" which is a typographical error that should recite "in an event that the relevant time window".  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method) and dependent claims 2-7 and 9-43, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward evaluating brand performance employing at least one data processor having processor-implemented instructions, the method comprising: a) providing or determining a set of input parameters, wherein the set of input parameters specify a plurality of brand names; b) performing first data processing operations for each given brand name in the plurality of brand names to collect influence-related source data and exposure-related source data from a plurality of different data sources for different geographical territories and different time periods, generate influence-related metric data and exposure-related metric data corresponding to the influence-related source data and exposure-related source data, and store the influence-related metric data and the exposure-related metric data in a data store in association with the given brand name and data representing a time period and geographical territory related thereto; c) interacting with a user to identify a particular brand name or brand campaign and a relevant geographical territory and a relevant time window, wherein a set of competing brand names is associated with the particular brand name or brand campaign; d) performing second data processing operations for each particular brand name in the set of competing brand names in response to the user interaction of c), wherein the second data processing operations determine a brand score for the particular brand name from the influence-related metric data and the exposure-related metric data that is stored in the data store and corresponds to the particular brand name and the relevant geographical territory and the relevant time window and e) presenting for display a visual representation of the brand scores as calculated in d) for the set of competing brand names; wherein in event that the relevant time window covers multiple time periods, the brand score of d) for the particular brand name is based on an influence score for the particular brand name and the relevant geographical territory that covers the multiple time periods and an exposure score for the particular brand name and the relevant geographical territory that covers the multiple time periods, or the brand score of d) for the particular brand name is based on averaging or combining brand scores for the particular brand name and the relevant geographical territory that correspond to the multiple time periods (Organizing Human Activity, Mental Process, & Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are evaluating brand performance by determining a brand score for a particular brand name from the influence-related and exposure-related metric data, which is a form of advertising, marketing, and sales activities or behaviors. The Applicant’s claimed limitations are evaluating brand performance by determining a brand score for a particular brand name, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are evaluating brand performance by determining a brand score for a particular brand name from the influence-related and exposure-related metric data, which can be performed as actions of the human mind in the form of evaluation as well as by pen and paper. The Applicant’s claimed limitations are evaluating brand performance by determining a brand score for a particular brand name, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are evaluating brand performance by determining a brand score for a particular brand name by averaging or combining brand scores for the particular brand name over relevant geographical territories that correspond to multiple time periods, which is a mathematical concept in the form of mathematical calculation. The Applicant’s claimed limitations are determining brand scores by averaging and combining brand scores over relevant geographical territories and time periods, which is directed towards the abstract idea of Mathematical Concepts.
In addition, dependent claims 2, 3, 5, 9, 10, 12-22, 28, 32-34, 41-43 further narrow the abstract idea and are directed to further defining the presentation of brand scores, detecting trigger events or conditions, data processing over different geographical territories, the data sources and predetermined influence factors including different media channels, the set of weights for a particular brand name corresponding to predetermined influence factors and traffic metric data, the plurality of predetermined influence factors including brand interest influence factors including number of domains; brand presence influence factors that pertain to keywords related to a brand name; brand relevance influence factor that pertains to website visits related to a brand name; brand advocacy influence factor that pertains to sentiment of social media mentions related to a brand name; determining a social media metric; and ranking the brand names based on brand scores. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a Organizing Human Activity in the form of advertising, marketing, and sales activities or behaviors and mental processes in the form of observation, judgement, and evaluation. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
In addition, dependent claims 4, 6, 7, 11, 16-19, 23-27, 29-30, 35-40 are directed to directed toward the abstract idea of Mathematical Concepts because the claimed limitations are calculating influence factor scores; calculating influence scores for the particular brand name; calculating exposure scores; and using the influence score and the exposure score to calculate the brand score. Specifically, dependent claims 24, 26, and 29-30 reference mathematical formulas utilized to calculate the above scores. The above list of dependent claims utilize mathematical calculations and mathematical formulas to determine various scores listed above. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “providing or determining a set of input parameters, wherein the set of input parameters specify a plurality of brand names; collect influence-related source data and exposure-related source data from a plurality of different data sources; store the influence-related metric data and the exposure-related metric data in a data store; presenting for display a visual representation of the brand scores as calculated in d) for the set of competing brand names” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer; at least one data processor; a data store; an application programming interface; A data processing system comprising at least one processor and at least one storage device storing instructions that are executable on the at least one processor” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-7 and 9-43 further narrow the abstract idea and dependent claims 3-5 and 41-42 additionally recite  “accessing a plurality of data sources corresponding to a plurality of predetermined influence factors through data communication over the Internet and obtaining and storing influence-related source data for the plurality of predetermined influence factors that pertains to the given brand name for a time period and a geographical territory”; “accessing at least one additional data source through data communication over the Internet and obtaining and storing exposure-related source data pertaining to the given brand name for a time period and a geographical territory”; “querying the data store to retrieve influence-related metric data corresponding to the particular brand name and the plurality of predetermined influence factors and the relevant geographical territory and at least one time period that covers the relevant time window”; “querying the data store to retrieve exposure-related metric data corresponding to the particular brand name and the relevant geographical territory and at least one time period that covers the relevant time window”; “presenting for display a visual representation of the brand scores for the set of competing brand names”; “presenting for display brand scores for the particular brand name for different points in time within a time window”; “presenting for display influence factor scores for the particular brand name for different points in time within a time window” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “data store” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A computer; at least one data processor; a data store; an application programming interface; A data processing system comprising at least one processor and at least one storage device storing instructions that are executable on the at least one processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-7 and 9-43 recite “A computer; at least one data processor; a data store; an application programming interface; A data processing system comprising at least one processor and at least one storage device storing instructions that are executable on the at least one processor”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00176-00180 and Figures 1 & 28. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “providing or determining a set of input parameters, wherein the set of input parameters specify a plurality of brand names; collect influence-related source data and exposure-related source data from a plurality of different data sources; store the influence-related metric data and the exposure-related metric data in a data store; presenting for display a visual representation of the brand scores as calculated in d) for the set of competing brand names” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-7 and 9-43 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-5 and 41-42 additionally recite “accessing a plurality of data sources corresponding to a plurality of predetermined influence factors through data communication over the Internet and obtaining and storing influence-related source data for the plurality of predetermined influence factors that pertains to the given brand name for a time period and a geographical territory”; “accessing at least one additional data source through data communication over the Internet and obtaining and storing exposure-related source data pertaining to the given brand name for a time period and a geographical territory”; “querying the data store to retrieve influence-related metric data corresponding to the particular brand name and the plurality of predetermined influence factors and the relevant geographical territory and at least one time period that covers the relevant time window”; “querying the data store to retrieve exposure-related metric data corresponding to the particular brand name and the relevant geographical territory and at least one time period that covers the relevant time window”; “presenting for display a visual representation of the brand scores for the set of competing brand names”; “presenting for display brand scores for the particular brand name for different points in time within a time window”; “presenting for display influence factor scores for the particular brand name for different points in time within a time window” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “data store” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-34, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Channer (U.S 2019/0228422 A1) in view of Mauro (U.S 2013/0085803 A1).
Claim 1
Regarding Claim 1, Channer discloses the following:
A computer-implemented method of evaluating brand performance employing at least one data processor having processor-implemented instructions, the method comprising [see at least Paragraphs 0001 for reference to methods for determining and monitoring brand performance and a brand’s mass attraction scores using real time statistically significant scoring and ranking of a brand’s market performance against category competitors; Paragraph 00080 for reference to the method being implemented in digital electronic circuitry including one or more computer programs, e. g., one or more modules of program instructions encoded on a non-transitory computer readable medium for execution by, or to control operation of, one or more computer processors; Figure 7 and related text regarding the exemplary computing device which implements the method] 
a) providing or determining a set of input parameters, wherein the set of input parameters specify a plurality of brand names [see at least Paragraph 0014 for reference to the method dynamically pulling organic data sets from multiple online social, search, sentiment and paid media sources; Paragraph 0017 for reference to analytics data being extracted from multiple data sources using respective source APIs based on the specific parameters of the brand; Paragraph 0020 for reference to an example input parameter including brand name (e.g., a company name or name given to a brand); Figure 6 and related text regarding item 602 ‘Acquire Organic Data from a Plurality of Influence Channels’] 
b) performing first data processing operations for each given brand name in the plurality of brand names to collect influence-related source data and exposure-related source data from a plurality of different data sources for different geographical territories [see at least Paragraph 0014 for reference to the method dynamically pulling organic data sets from multiple online social, search, sentiment and paid media sources; Paragraph 0016 for reference to the system providing ongoing monitoring and optimization of the conversion of exposure into influence for a brand and for competitive intelligence, and planning purposes based on adjustments to BAM factors including geographic location; Paragraph 0026 for reference to analytics data being extracted in a series of influence data sources/channels across domains or brand health; Paragraph 0026 for reference to the influence score being measured against a negatively weighted exposure “E” rating to provide an overall in market brand performance score; Paragraph 0055 for reference to total Exposure being filtered by location and time period; Paragraph 0081 for reference to acquiring an exposure for each competitor brand within a category; Figure 6 and related text regarding item 600 ‘Acquire an Exposure for each Competitor Brand within a Category’] 
generate influence-related metric data and exposure-related metric data corresponding to the influence-related source data and exposure-related source data [see at least Paragraph 0026 for reference to the influence factor score being calculated based on data acquired using a separate API corresponding to each source type and then brought together using a formula for total influence scores; Paragraph 0055 for reference to brand exposure being determined and transformed and normalized into a total exposure value for each brand; Figure 6 and related text regarding item 604 ‘Calculated each Competitors Brand’s Influence based on the Acquired Organic Data’, item 606 ‘Calculated a Total Influence Factor for each Competitor Brand’; and item 608 ‘Calculated an Exposure Influence Factor based on a Maximum Exposure for all the Competitor Brands’] 
store the influence-related metric data and the exposure-related metric data in a data store in association with the given brand name and data representing a time period and geographical territory related thereto [see at least Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range; Paragraph 0055 for reference to the total exposure being filtered by location and time frame; Paragraph 0086 for reference to computer storage media being used to store the desired information; Figure 7 and related text regarding the exemplary computing device which implements the method]  
c) interacting with a user to identify a particular brand name or brand campaign and a relevant geographical territory and a relevant time window [see at least Paragraph 0017 for reference to consumer and media behaviors being measuring using billions of data signals from multiple sources; Paragraphs 0018-0024 for reference to the various input parameters being used by each source API including country and data range; Paragraph 0030 for reference to the system receiving selection input from a user of where parameter 1] 
wherein a set of competing brand names is associated with the particular brand name or brand campaign [see at least Paragraph 0079 the influence factors and exposure being charted for a particular category allowing a brand to easily visualize their comparative performance among their competitor; Paragraph 0081 for reference to influence factors for each competitor brand are calculated by acquiring organic data from a plurality of influence channels; Figure 4 and related text for reference to the attraction score chart showing the various brands organized by comparative performance among their competitor; Figure 6 and related text regarding item 604 ‘Calculated each Competitors Brand’s Influence based on the Acquired Organic Data’, item 606 ‘Calculated a Total Influence Factor for each Competitor Brand’; and item 608 ‘Calculated an Exposure Influence Factor based on a Maximum Exposure for all the Competitor Brands’] 
d) performing second data processing operations for each particular brand name in the set of competing brand names in response to the user interaction of c), wherein the second data processing operations determine a brand score for the particular brand name from the influence-related metric data and the exposure-related metric data that is stored in the data store and corresponds to the particular brand name and the relevant geographical territory and the relevant time window [see at least Paragraph 0026 for reference to the total influence score is then plugged into a master BAM algorithm where it is measured against a negatively weighted exposure “E” rating to provide an overall in market brand performance score, referred to as the Attraction score and ranking; Paragraph 0055 for reference to determining the brand attraction score by determining the brand’s exposure or dollar amount spent in comparison to the competitor’s brand set; and Paragraph 0081 for reference to a brand Attraction score is derived from the total influence factors weighted to the exposure influence factors as a composite measure out of a predefined range; Figure 6 and related text regarding item 608 ‘PROVIDE A BRAND PERFORMANCE SCORE THAT IS A COMPARATIVE ATTRACTION SCORE AGAINST THE COMPETITORS WITHIN THE CATEGORY DERIVED FROM THE TOTAL INFLUENCE FACTORS WEIGHTED TO THE EXPOSURE INFLUENCE FACTORS AS A COMPOSITE MEASURE OUT OF A PREDEFINED RANGE’] 
e) presenting for display a visual representation of the brand scores as calculated in d) for the set of competing brand names [see at least Paragraph 0074 for reference to a competitor set of brands being assigned x, y coordinates on the BAM matrix based on their BAM Summary Brand Scores; Figure 3 and related text regarding the Brand Attraction Monitor (BAM) matrix]
While Channer discloses the limitations above, it does not disclose in event that the relevant time window covers multiple time periods, the brand score of d) for the particular brand name is based on an influence score for the particular brand name and the relevant geographical territory that covers the multiple time periods and an exposure score for the particular brand name and the relevant geographical territory that covers the multiple time periods, or the brand score of d) for the particular brand name is based on averaging or combining brand scores for the particular brand name and the relevant geographical territory that correspond to the multiple time periods. 
However, Mauro discloses the following:
wherein in event that the relevant time window covers multiple time periods, the brand score of d) for the particular brand name is based on an influence score for the particular brand name and the relevant geographical territory that covers the multiple time periods and an exposure score for the particular brand name and the relevant geographical territory that covers the multiple time periods, or the brand score of d) for the particular brand name is based on averaging or combining brand scores for the particular brand name and the relevant geographical territory that correspond to the multiple time periods [see at least Paragraph 0030 for reference to the brand scoring functionality allowing for entry of information including the time period over which the scoring is supposed to be implemented; Paragraph 0049 for reference to a score being calculated by comparing metric values over time; Paragraph 0060 for reference to the scores generated for various media channels being aggregated into a composite score; Paragraph 0069 for reference to the metric’s score being the average of the historic score and the comparison scores; Paragraph 0072 for reference to the service comparing the derived scores against any number of factors including scores for businesses that are in the same geographic location; Paragraph 0090 for reference to an overall or aggregate score being presented for the brand; Figure 3 and related text regarding item 318 ‘Generate Aggregate Score’; Figure 4A and related text regarding the presentation of an overview of a user’s/business’s brand score]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score determination of Channer to include the multiple geographical territories and time periods of Mauro. Doing so would provide a score that is a quantifiable representation of the strength or weakness of a business’s brand as reflected in selected media feeds or channels, as stated by Mauro (Paragraph 0004). 
Claim 2
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 2, Channer discloses the following:
the visual representation includes a plurality of visual elements corresponding to the set of competing brand names plotted in a two-dimensional exposure-influence coordinate system  [see at least Paragraph 0074 for reference to a competitor set of brands being assigned x, y coordinates on the BAM matrix based on their BAM Summary Brand Scores; Figure 3 and related text regarding the Brand Attraction Monitor (BAM) matrix]
Claim 3
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 3, Channer discloses the following:
b)i) automatically accessing a plurality of data sources corresponding to a plurality of predetermined influence factors through data communication over an Internet and obtaining and storing influence-related source data for the plurality of predetermined influence factors that pertains to the given brand name for a time period and a geographical territory [see at least Paragraph 0014 for reference to dynamically pulls organic data sets from multiple online social, search, sentiment and paid media sources; Paragraph 0016 for reference to BAM results being calculated in real time through the use of ongoing monitoring of exposure into influence for brands; Paragraph 0017 for reference to consumer and media behaviors being measuring using billions of data signals from multiple sources; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range]  
b)ii) automatically accessing at least one additional data source through data communication over the Internet and obtaining and storing exposure-related source data pertaining to the given brand name for a time period and a geographical territory [see at least Paragraph 0014 for reference to dynamically pulls organic data sets from multiple online social, search, sentiment and paid media sources; Paragraph 0016 for reference to BAM results being calculated in real time through the use of ongoing monitoring of exposure into influence for brands; Paragraph 0017 for reference to consumer and media behaviors being measuring using billions of data signals from multiple sources; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range]
Claim 4
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 4, Channer discloses the following:
d)i) querying the data store to retrieve influence-related metric data corresponding to the particular brand name and the plurality of predetermined influence factors and the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0021 for reference to competitor brand names for a defined category being defined as a custom list or query; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range]
using the retrieved influence-related metric data to calculate influence factor scores that correspond to the particular brand name and the relevant geographical territory and the relevant time window [see at least Paragraph 0026 for reference to the influence factor score being calculated based on data acquired using a separate API corresponding to each source type and then brought together using a formula for total influence scores; Figure 6 and related text regarding item 604 ‘Calculated each Competitors Brand’s Influence based on the Acquired Organic Data’] 
d)ii) calculating an influence score for the particular brand name and the relevant geographical territory and the relevant time window and based on the influence factor scores of d)i) and a set of corresponding weights that specify relative weight of the influence factor scores in contribution to the influence score [see at least Paragraph 0026 for reference to each influence factor score being brought together to form total influence score; Figure 6 and related text regarding item 606 ‘Calculated a Total Influence Factor for each Competitor Brand’] 
d)iii) querying the data store to retrieve exposure-related metric data corresponding to the particular brand name and the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0026 for reference to the influence score being measured against a negatively weighted exposure “E” rating to provide an overall in market brand performance score; Paragraph 0081 for reference to acquiring an exposure for each competitor brand within a category; Figure 6 and related text regarding item 600 ‘Acquire an Exposure for each Competitor Brand within a Category’]
using the retrieved exposure-related metric data to calculate an exposure score for the particular brand name and the relevant geographical territory and the relevant time window [see at least Paragraph 0055 for reference to brand exposure being determined and transformed and normalized into a total exposure value for each brand; Figure 6 and related text regarding item 608 ‘Calculated an Exposure Influence Factor based on a Maximum Exposure for all the Competitor Brands’] 
d)iv) using the influence score of d)ii) and the exposure score of d)iii) to calculate the brand score for the particular brand name and the relevant geographical territory and the relevant time window [see at least Paragraph 0026 for reference to the total influence score is then plugged into a master BAM algorithm where it is measured against a negatively weighted exposure “E” rating to provide an overall in market brand performance score, referred to as the Attraction score and ranking; Paragraph 0055 for reference to determining the brand attraction score by determining the brand’s exposure or dollar amount spent in comparison to the competitor’s brand set; and Paragraph 0081 for reference to a brand Attraction score is derived from the total influence factors weighted to the exposure influence factors as a composite measure out of a predefined range; Figure 6 and related text regarding item 608 ‘PROVIDE A BRAND PERFORMANCE SCORE THAT IS A COMPARATIVE ATTRACTION SCORE AGAINST THE COMPETITORS WITHIN THE CATEGORY DERIVED FROM THE TOTAL INFLUENCE FACTORS WEIGHTED TO THE EXPOSURE INFLUENCE FACTORS AS A COMPOSITE MEASURE OUT OF A PREDEFINED RANGE’]
Claim 5
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 5, Channer discloses the following:
presenting for display a visual representation of the brand scores for the set of competing brand names, wherein the visual representation includes a plurality of visual elements corresponding to the set of competing brand names plotted in a two-dimensional exposure-influence coordinate system, wherein each visual element is displayed at a position corresponding to the exposure score of d)iii) for the corresponding brand name and the influence score of d)ii) for the corresponding brand name, and wherein size of each visual element is based on the brand score of d)iv) for the corresponding brand name [see at least Paragraph 0074 for reference to a competitor set of brands being assigned x, y coordinates on the BAM matrix based on their BAM Summary Brand Scores; Paragraph 0075 for reference to size of the brand marker being equivalent to attraction score ranking; Paragraph 0076 for reference to x-axis position representing total exposure; Paragraph 077 for reference to y-axis position representing the total weighted influence; Figure 3 and related text regarding the Brand Attraction Monitor (BAM) matrix]
Claim 6
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 6, Channer discloses the following:
in event that the relevant time window covers multiple time periods, the influence factor scores of d)i) are based on averaging or combining extracted influence- related metric data that corresponds to the multiple time periods or the influence score of d)ii) is based on averaging or combining influence scores that correspond to the multiple time periods [see at least Paragraph 0026 for reference to the influence factor score being calculated based on data acquired using a separate API corresponding to each source type and then brought together using a formula for total influence scores; Paragraph 0040 for reference to the influence factor scores are extracted for the brand and the set of competitor brands within the category being analyzed and each influence factor is weighted and then the weighted Influence factor scores are combined to form a total Influence score; Figure 6 and related text regarding item 604 ‘Calculated each Competitors Brand’s Influence based on the Acquired Organic Data’]
Claim 7
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 7, Channer discloses the following:
in event that the relevant time window covers multiple time periods, the exposure score of d)iii) is based on averaging or combining extracted exposure-related metric data that corresponds to the multiple time periods or the exposure score of d)iii) is based on averaging or combining exposure scores that correspond to the multiple time periods [see at least Paragraph 0055 for reference to brand exposure being determined and transformed and normalized into a total exposure value for each brand; Paragraph 0055 for reference to the total Exposure being filtered by location and time frame; Figure 6 and related text regarding item 608 ‘Calculated an Exposure Influence Factor based on a Maximum Exposure for all the Competitor Brands’]
Claim 9
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 9, Channer discloses the following:
the first data processing operations of b) are performed in response to detection of at least one trigger event or condition, wherein the at least one trigger event or condition involves user interaction or a time-based scheduled event [see at least Paragraph 0055 for reference to the determination of the Brand’s Attraction Score being based on the brand’s exposure or dollar amount spent in comparison to the competitor brand set; Examiner notes the brand’s ‘exposure or dollar amount spent’ as analogous to ‘one trigger event or condition’] 
Claim 10
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 10, Channer discloses the following:
the first data processing operations of b) are performed over different time periods and different geographical territories, wherein the plurality of different data sources accessed in b) vary over the different geographical territories [see at least Paragraph 0016 for reference to BAM results being calculated in real time monthly, quarterly, and annually through the use of ongoing monitoring of exposure into influence for brands; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range] 
Claim 11
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 11, Channer discloses the following:
the exposure-related source data pertaining to the given brand name for a time period and a geographical territory reflects monetary expenditures associated with the given brand name over the time period and the geographical territory across different media channels [see at least Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range; Paragraph 0055 for reference to the determination of the Brand’s Attraction Score being based on the brand’s exposure or dollar amount spent in comparison to the competitor brand set; Claim 7 and related text]  
the plurality of different data sources accessed in b) comprises a plurality of data sources corresponding to the different media channels [see at least Paragraph 0026 for reference to analytics data being extracted across a series of influence data sources/channels; Paragraph 0081 for reference to comparison of in-market brand performance from cross-referenced data sources from various influence channels and paid media exposure channels; Figure 6 and related text regarding item 602 ‘ACQUIRE ORGANIC DATA FROM A PLURALITY OF INFLUENCE CHANNELS’] 
the exposure-related metric data generated and stored in the data store includes total exposure metric data associated with the given brand name over the time period and the geographical territory, wherein the total exposure metric data is determined by aggregation of exposure-related source data across the different media channels [see at least Paragraph 0014 for reference to dynamically pulls organic data sets from multiple online social, search, sentiment and paid media sources, then scores the data sets against a weighted formulation; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range; Paragraph 0055 for reference to the total exposure being calculated by transforming and normalizing extracted data and can also be filtered by location and time frame] 
Claim 12
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 12, Channer discloses the following:
the different media channels include mass market media channels and digital media channels and social media channels [see at least Paragraph 0005 the system providing the brand 's total digital influence and mass media paid market performance; Paragraph 0014 for reference to dynamically pulls organic data sets from multiple online social, search, sentiment and paid media sources; Paragraph 0026 for reference to analytics data extracted from influence data sources/channels including social influence; Paragraph 0062 for reference to media exposure including the number of mentions on social media in the last month] 
Claim 13
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 13, Channer discloses the following:
the plurality of predetermined influence factors relates to brand influence across different media channels [see at least Paragraph 0017 for reference to consumer and media behaviors being measuring using billions of data signals from multiple sources; Paragraph 0026 for reference to analytics data being extracted in a series of influence data sources / channels across domains of brand health (e. g., Brand Interest, Presence, Relevance, and Advocacy) , for example, search influence, keyword influence, web influence, and social influence]
Claim 14
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 14, Channer discloses the following:
the set of weights of d)ii) for a particular brand name corresponds to the plurality of predetermined influence factors, and the set of weight of d)ii) for the particular brand name is based on a brand category for the given brand name [see at least Paragraph 0026 for reference to total influence score is then plugged into a master BAM algorithm where it is measured against a negatively weighted exposure “E” rating to provide an overall in market brand performance score, referred to as the Attraction score and ranking; Paragraph 0041 for reference to the weighting factor w, for each influence factor represents a percentage of the traffic share of influence factor for a particular brand category] 
Claim 15
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 15, Channer discloses the following:
the set of weights of d)ii) is determined by accessing at least one data source through data communication over the Internet and obtaining and storing traffic metric data for the plurality of predetermined influence factors that pertains to the brand category for a time period and a geographical territory, and processing the traffic metric data to determine the set of weights for the brand category and the time period and the geographical territory [see at least Paragraph 0041 for reference to the weighting factor w, for each influence factor represents a percentage of the traffic share of influence factor for a particular brand category; Paragraphs 0045, 0048, 0051, 0054 for reference to various Influence factors weighting based on traffic data; Paragraph 0078 for reference to influence is an aggregate (category specific weighting) of brand health domains that include Brand Interest (e.g., organic search ranking), Brand Presence (e.g., keyword difficulty), Brand Relevance (e.g., website visits), and Brand Advocacy (e. g., social engagement; Figure 2 and related text regarding ‘Traffic Sources by Category’]
Claim 16
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 16, Channer discloses the following:
the plurality of predetermined influence factors includes a brand interest influence factor that pertains to number of domains related to a brand name [see at least Paragraph 0026 for reference to analytics data is extracted in a series of influence data sources / channels across domains of brand health (e. g., Brand Interest, Presence, Relevance, and Advocacy), for example, search influence, keyword influence, web influence, and social influence; Paragraphs 0028-0030 for reference to Brand Interest Influence Factor: Search Domain Authority being one of the Brand Interest Influence factors assessed by the system] 
the influence-related source data and the influence-related metric data include data that corresponds to the brand interest influence factor and pertains to number of domains related to a brand name [see at least Paragraphs 0029-0030 for reference to the system searching domains and scoring out of 100] 
the influence factor scores calculated in d)i) for the particular brand name include a brand interest influence factor score which is a measure pertaining to number of domains related to the particular brand name [see at least Paragraph 0040 for reference to the influence factor scores are extracted for the brand and the set of competitor brands within the category being analyzed, each influence factor is weighted and then the weighted Influence factor scores are combined to form a total Influence score; Paragraph 0078 for reference to influence is an aggregate (category specific weighting) of brand health domains that include Brand Interest (e.g., organic search ranking), Brand Presence (e.g., keyword difficulty), Brand Relevance (e.g., website visits, and Brand Advocacy (e.g., social engagement)]
Claim 17
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 17, Channer discloses the following:
the plurality of predetermined influence factors includes a brand presence influence factor that pertains to keywords related to a brand name [see at least  Paragraph 0026 for reference to analytics data is extracted in a series of influence data sources / channels across domains of brand health (e. g., Brand Interest, Presence, Relevance, and Advocacy), for example, search influence, keyword influence, web influence, and social influence; Paragraph 0031 for reference to ‘Brand Presence Influence Factor : Keyword - Key word Difficulty’ being one of the Brand Interest Influence factors assessed by the system] 
the influence-related source data and the influence-related metric data include data that corresponds to the brand presence influence factor and pertains to keywords related to a brand name [see at least Paragraphs 0032-0033 for reference to the system searching keyword and scoring out of 100]
the influence factor scores calculated in d)i) for the particular brand name include a brand presence influence factor score which is a measure pertaining to keywords related to the particular brand name [see at least Paragraph 0040 for reference to the influence factor scores are extracted for the brand and the set of competitor brands within the category being analyzed, each influence factor is weighted and then the weighted Influence factor scores are combined to form a total Influence score; Paragraph 0078 for reference to influence is an aggregate (category specific weighting) of brand health domains that include Brand Interest (e.g., organic search ranking), Brand Presence (e.g., keyword difficulty), Brand Relevance (e.g., website visits, and Brand Advocacy (e.g., social engagement)]
Claim 18
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 18, Channer discloses the following:
the plurality of predetermined influence factors includes a brand relevance influence factor that pertains to website visits related to a brand name [see at least Paragraph 0026 for reference to analytics data is extracted in a series of influence data sources / channels across domains of brand health (e. g., Brand Interest, Presence, Relevance, and Advocacy), for example, search influence, keyword influence, web influence, and social influence; Paragraph 0034 for reference to Brand Relevance Influence Factor: Website – Site Visits by Source of Traffic being one of the Brand Interest Influence factors assessed by the system] 
the influence-related source data and the influence-related metric data include data that corresponds to the brand relevance influence factor and pertains to website visits related to a brand name [see at least Paragraphs 0035-0036 for reference to the system searching website visits and scoring out of 100]
the influence factor scores calculated in d)i) for the particular brand name include a brand relevance influence factor score which is a measure pertaining to website visits related to the particular brand name [see at least Paragraph 0040 for reference to the influence factor scores are extracted for the brand and the set of competitor brands within the category being analyzed, each influence factor is weighted and then the weighted Influence factor scores are combined to form a total Influence score; Paragraph 0078 for reference to influence is an aggregate (category specific weighting) of brand health domains that include Brand Interest (e.g., organic search ranking), Brand Presence (e.g., keyword difficulty), Brand Relevance (e.g., website visits, and Brand Advocacy (e.g., social engagement)]
Claim 19
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 19, Channer discloses the following:
the plurality of predetermined influence factors includes a brand advocacy influence factor that pertains to sentiment of social media mentions related to a brand name [see at least Paragraph 0026 for reference to analytics data is extracted in a series of influence data sources / channels across domains of brand health (e. g., Brand Interest, Presence, Relevance, and Advocacy), for example, search influence, keyword influence, web influence, and social influence; Paragraph 0037 for reference to ‘Brand Advocacy Influence Factor : Social — Posi tive , Neutral , Negative Sentiment by Source’ being one of the Brand Interest Influence factors assessed by the system]
the influence-related source data and the influence-related metric data include data that corresponds to the brand advocacy influence factor and pertains to sentiment of social media mentions related to a brand name [see at least Paragraphs 0029-0030 for reference to the system searching social and scoring out of +100 to -100] 
the influence factor scores calculated in d)i) for the particular brand name include a brand advocacy influence factor score which is a measure pertaining to sentiment of social media mentions related to the particular brand name [see at least Paragraph 0040 for reference to the influence factor scores are extracted for the brand and the set of competitor brands within the category being analyzed, each influence factor is weighted and then the weighted Influence factor scores are combined to form a total Influence score; Paragraph 0078 for reference to influence is an aggregate (category specific weighting) of brand health domains that include Brand Interest (e.g., organic search ranking), Brand Presence (e.g., keyword difficulty), Brand Relevance (e.g., website visits, and Brand Advocacy (e.g., social engagement)]
Claim 20
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 20, Channer discloses the following:
the accessing of b)i) uses an application programming interface based on parameters associated with the given brand name [see at least Paragraph 0017 for reference to consumer and media behaviors being measuring using billions of data signals from multiple sources; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range; Paragraph 0086 for reference to computing devices having additional features or functionality and additional interfaces to facilitate communications]
the accessing of b)ii) uses an application programming interface based on parameters associated with the given brand name [see at least Paragraph 0017 for reference to consumer and media behaviors being measuring using billions of data signals from multiple sources; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range; Paragraph 0086 for reference to computing devices having additional features or functionality and additional interfaces to facilitate communications]
Claim 21
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 21, Channer discloses the following:
determining at least one social media metric for each brand name in the set of competing brand names, wherein the exposure score for the particular brand name in d)iii) is calculated based on the at least one social media metric for the particular brand name  [see at least Paragraph 0060 for reference to the system calculating total adjusted media exposure for earned media of net positive sentiment mentions] 
Claim 22
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 22, Channer discloses the following:
the at least one social media metric is selected from a group including number of mentions in a time period, percentage of positive sentiment in a time period, and percentage of negative sentiment in a time period [see at least Paragraph 0060 for reference to the system calculating total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0062 for reference to the number of mentions on social media in the last month being a factor in calculated total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0063 for reference to the percentage of positive sentiment for the month being a factor in calculated total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0064 for reference to the percentage of negative sentiment for the month being a factor in calculated total adjusted media exposure for earned media of net positive sentiment mentions] 
Claim 23
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 23, Channer discloses the following:
the exposure score for the particular brand name in d)iii) is calculated by adjustment of monetary expenditures associated with the particular brand name, wherein the adjustment is based on market share of the particular brand name in a total market share over time [see at least Paragraph 0061 for reference to E_n representing total unadjusted dollars spent by brand n on exposure; Paragraph 0078 for reference the calculated attraction score being above the average line demonstrates better than expected market performance whereas below the line suggests lack of market performance against expenditures]
Claim 24
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 24, Channer discloses the following:
the influence score of d)ii) is calculated by weighting the plurality of influence factor scores of d)i) for the particular brand name using a formula 
    PNG
    media_image1.png
    73
    186
    media_image1.png
    Greyscale
[see at least Paragraph 0040 for the respective influence score formula]

where IW is the influence score for the particular brand name (with index i) and the relevant geographical territory and at least one time period that covers the relevant time window, I is the influence factor score for a respective influence factor j= 1 ... n , and w is the weight corresponding to the respective influence factor j = 1 ... n [see at least Paragraph 0040 for reference to where I = Influence factor score ; W = Weighting factor for the corresponding influence factor ; and n = the total number of Influence factors Paragraph 0041 for reference to the weighting factor w, for each influence factor] 
Claim 25
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 25, Channer discloses the following:
the weight w; is based on a percentage of the traffic share of influence for a particular brand category over the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0041 for reference to the weighting factor w, for each influence factor represents a percentage of the traffic share of influence factor for a particular brand category] 
Claim 26
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 26, Channer discloses the following:
the exposure score of d)iii) is calculated using a formula 
    PNG
    media_image2.png
    53
    118
    media_image2.png
    Greyscale
[see at least Paragraph 0067 Equation 4 for reference to the Exposure score] 
where Ot is the exposure score for the particular brand name (with index i) and relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0067 Equation 4 for reference to the Exposure score which is the calculation for brand Exposure] 
Et is based on monetary expenditures associated with the particular brand name (with index i) and the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0068 for reference to En = total dollars spent by brand n] 
Emax is based on maximum monetary expenditures associated with the set of competing brand names over the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0068 for reference to Emax = max {E1 , E2 , . . . En}] 
E is based on median monetary expenditures associated with the set of competing brand names over the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0068 for reference to E = median {E1 , E2 , . . . En}] 
Claim 27
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 27, Channer discloses the following:
En is further based on at least one social media metric for the particular brand name over the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0060 for reference to the system calculating total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0061 for reference to E*n representing the total unadjusted dollars spent by brand n on exposure]
Claim 28
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 28, Channer discloses the following:
the at least one social media metric is selected from the group including number of mentions in a month, percentage of positive sentiment in a month, and percentage of negative sentiment in a month [see at least Paragraph 0060 for reference to the system calculating total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0062 for reference to the number of mentions on social media in the last month being a factor in calculated total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0063 for reference to the percentage of positive sentiment for the month being a factor in calculated total adjusted media exposure for earned media of net positive sentiment mentions; Paragraph 0064 for reference to the percentage of negative sentiment for the month being a factor in calculated total adjusted media exposure for earned media of net positive sentiment mentions] 
Claim 29
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 29, Channer discloses the following:
the brand score of d)iv) is calculated using a formula 
    PNG
    media_image3.png
    64
    164
    media_image3.png
    Greyscale
[see at least Paragraph 0065 Equation 2 for reference to the net attraction score formula] 
where Ascorej is the brand score for the particular brand name (with index i) and the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0066 for reference to A_score representing the attract score] 
I, is the influence score for the given brand name (with index i) and the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0066 for reference to I_w representing the actual influence (e.g., weight average)] 
IEi is an expected influence score for the particular brand name (with index i) and the relevant geographical territory and at least one time period that covers the relevant time window based on the exposure score for the particular brand name and the relevant geographical territory and at least one time period that covers the relevant time window, and n~ is a sample size [see at least Paragraph 0066 for reference to the I_E representing the expected influence (exposure based) and n_v representing the sample size (e.g., vertical)] 

Claim 30
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 30, Channer discloses the following:
the expected influence score for the particular brand name and the relevant geographical territory and at least one time period that covers the relevant time window is calculated according to a formula 
    PNG
    media_image4.png
    58
    175
    media_image4.png
    Greyscale
where N is a number of brand names in the plurality of brand names, and On is the exposure score calculated in d)iii) for the particular brand name and the relevant geographical territory and at least one time period that covers the relevant time window [see at least Paragraph 0067 Equation 3 and related text regarding the Expected Influence calculation] 
Claim 31
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 31, Channer discloses the following:
the brand score for the particular brand name and the relevant geographical territory and the relevant time window as calculated in d) has a range from -1 to +1 or 0 to 100 [see at least Paragraph 0066 for reference to A_score has a range from - 1 to + 1 and may be for reporting purposes converted into a A_score Ranking from 0 to 100] 
Claim 32
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 32, Channer discloses the following:
ranking the plurality of brand names based on the brand scores as calculated in d) for the set of competing brand names [see at least Paragraph 0065 for reference to the master algorithm determining the net attraction scores and rankings; Paragraph 0066 for reference to A_score being ranked from 0 to 100; Figure 6 and related text regarding item 608 ‘PROVIDE A BRAND PERFORMANCE SCORE THAT IS A COMPARATIVE ATTRACTION SCORE AGAINST THE COMPETITORS WITHIN THE CATEGORY DERIVED FROM THE TOTAL INFLUENCE FACTORS WEIGHTED TO THE EXPOSURE INFLUENCE FACTORS AS A COMPOSITE MEASURE OUT OF A PREDEFINED RANGE’] 
Claim 33
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 33, Channer discloses the following:
the ranking of the set of competing brand names involves converting the brand scores as calculated in d) into ranking scores in a range of 0 to 100 [see at least Paragraph 0065 for reference to the master algorithm determining the net attraction scores and rankings; Paragraph 0066 for reference to A_score being ranked from 0 to 100] 
Claim 34
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 34, Channer discloses the following:
the two-dimensional exposure-influence coordinate system comprises four quadrants including a first quadrant corresponding to low exposure and low attraction, a second quadrant corresponding to low exposure and high attraction, a third quadrant corresponding to high exposure and low attraction, and a fourth quadrant corresponding to high exposure and high attraction [see at least Paragraphs 0069-0074 for reference to the attraction scores for the competitor set being charted in a BAM matrix having an x-axis of Paid Brand Exposure versus a y-axis of Brand Attraction/Influence into four quadrants; Figure 3 and related text regarding the BAM Matrix] 
Claim 41
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 41, Channer discloses the following:
presenting for display brand scores for the particular brand name for different points in time within a time window [see at least Paragraph 0016 for reference to BAM results being calculated in real time monthly, quarterly, and annually through the use of ongoing monitoring of exposure into influence for brands; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range]
Claim 42
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 42, Channer discloses the following:
presenting for display influence factor scores for the particular brand name for different points in time within a time window [see at least Paragraph 0016 for reference to BAM results being calculated in real time monthly, quarterly, and annually through the use of ongoing monitoring of exposure into influence for brands; Paragraph 0022 for reference to the input parameters in which influence and exposure related metric data being filtered by country; Paragraph 0023 for reference to the input parameters in which influence and exposure related metric data being filtered by date range]
Claim 43
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 43, Channer discloses the following:
A data processing system comprising at least one processor and at least one storage device storing instructions that are executable on the at least one processor to cause the at least one processor to perform the method of claim 1 [see at least Paragraph 00080 for reference to the method being implemented in digital electronic circuitry including one or more computer programs, e. g., one or more modules of program instructions encoded on a non-transitory computer readable medium for execution by, or to control operation of, one or more computer processors; Figure 7 and related text regarding the exemplary computing device which implements the method] 

Claims 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Channer (U.S 2019/0228422 A1) in view of Mauro (U.S 2013/0085803 A1), as applied in claim 1, in view of Joseph (U.S 2013/0091142 A1).
Claim 35
While the combination of Channer and Mauro discloses the limitations above, regarding Claim 35, Channer discloses the following:
the brand score for a particular brand name in d)iii) is calculated by adjustment of monetary expenditures associated with the particular brand name [see at least Paragraph 0055 for reference to the determination of the Brand’s Attraction Score being based on the brand’s exposure or dollar amount spent in comparison to the competitor brand set; Paragraph 0078 for reference the calculated attraction score being above the average line demonstrates better than expected market performance whereas below the line suggests lack of market performance against expenditures] 
While Channer discloses the limitations above, it does not disclose the adjustment is based on an effectiveness factor based on share of total market of the particular brand name over time.
However, Joseph discloses the following:
the adjustment is based on an effectiveness factor based on share of total market of the particular brand name over time [see at least Paragraph 0009 for reference to the system determining an effectiveness score based on marketing information including traffic information (e.g., how many visits to a Web site), search information (e.g., how many searches include the keyword), advertising information (e.g., cost-per-click for the keyword), or the like; Paragraph 0034 for reference to the system determining keyword effectiveness over time and in response to changes base to keyword usage and resource allocation, (e.g., increased or decreased budgets)] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score calculation of Channer to include the adjustment based on an effectiveness factor of Joseph. Doing so would cause the dynamic allocation of resources based on changes in keyword marketing information and other factors over time, as stated by Joseph (Paragraph 0011). 
Claim 36
While the combination of Channer, Mauro, and Joseph disclose the limitations above, Channer does not disclose the effectiveness factor is configured to adjust the exposure or monetary expenditures associated with the particular brand name in a manner that rewards expenditures that contribute to the brand's market share gain over and that penalizes expenditures that contribute to the brand's market share loss over time.
Regarding Claim 36, Joseph discloses the following:
the effectiveness factor is configured to adjust the exposure or monetary expenditures associated with the particular brand name in a manner that rewards expenditures that contribute to the brand's market share gain over and that penalizes expenditures that contribute to the brand's market share loss over time [see at least Abstract for reference to processing the candidate words includes applying rules that conditionally perform actions with respect to the candidate keywords, such as modifying advertising expenditures, modifying content, or the like; Paragraph 0009 for reference to based on the determined effectiveness score, the keyword management system takes some action, such as recommending one of the candidate keywords as being more effective than the initial keyword, reallocating advertising resources with respect to one or more keywords, modifying content, or the like] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score calculation of Channer to include the adjustment based on an effectiveness factor of Joseph. Doing so would cause the dynamic allocation of resources based on changes in keyword marketing information and other factors over time, as stated by Joseph (Paragraph 0011).

Claim 37
While the combination of Channer, Mauro, and Joseph disclose the limitations above, Channer does not disclose the effectiveness factor is based on first and second parameters, wherein the first parameter reflects effort to increase share of the particular brand name in the total market of the brand category, and the second parameter reflects changes of the share of the particular brand name in the total market of the brand category over time.
Regarding Claim 37, Joseph discloses the following:
the effectiveness factor is based on first and second parameters, wherein the first parameter reflects effort to increase share of the particular brand name in the total market of the brand category, and the second parameter reflects changes of the share of the particular brand name in the total market of the brand category over time [see at least Paragraph 0034 for reference to the keyword effectiveness score reflecting the response to changes made to keywork usage and resource allocation (e.g., increased or decreased budgets); Paragraph 0034 for reference to the effectiveness score including attribute data values for the “visits” attribute for a keyword thus indicating an increase in the amount of visits over the illustrated time period; Paragraph 0034 for reference to the effective score including attribute data values for the “searches” attribute over a period of time; Examiner notes the ‘attribute data values’ as examples of ‘parameters’ over time] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score calculation of Channer to include the effectiveness factor parameters of Joseph. Doing so would cause the dynamic allocation of resources based on changes in keyword marketing information and other factors over time, as stated by Joseph (Paragraph 0011).
Claim 38
While the combination of Channer, Mauro, and Joseph disclose the limitations above, Channer does not disclose the effectiveness factor is based on a ratio of the first and second parameters.
Regarding Claim 38, Joseph discloses the following:
the effectiveness factor is based on a ratio of the first and second parameters [see at least Paragraph 0050 for reference to the determining of an effectiveness score including aggregating data values such as normalizing, summing, averaging, or other operations; Figure 4 and related text regarding item 404 ‘Determine an effectiveness score for each of the candidate keywords’; Examiner notes ‘other operations’ to include ‘a ratio’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score calculation of Channer to include the effectiveness score calculation of Joseph. Doing so would reflect importance, confidence, reliability, or other qualities that may impact key word effectiveness, as stated by Joseph (Paragraph 0050).
Claim 39
While the combination of Channer, Mauro, and Joseph disclose the limitations above, Channer does not disclose the first parameter is computed as a ratio (TME/MS), where TME represents total media expenditures for the particular brand name in the relevant time window and relevant geographical territory, and MS represents market share of the particular brand name in its associated brand category for the relevant time window and the relevant geographical territory; the second parameter is computed as a ratio (TME'/MS'), where TME' represents total media expenditures for the particular brand name in a defined time period corresponding to the relevant time window and in the relevant geographical territory, and MS' represents market share of the particular brand name in its associated brand category for the defined time period corresponding to the relevant time window and for the relevant geographical territory.
Regarding Claim 39, Joseph discloses the following:
the first parameter is computed as a ratio (TME/MS), where TME represents total media expenditures for the particular brand name in the relevant time window and relevant geographical territory, and MS represents market share of the particular brand name in its associated brand category for the relevant time window and the relevant geographical territory [see at least Paragraph 0034 for reference to the effectiveness score including attribute data values for the “visits” attribute for a keyword thus indicating an increase in the amount of visits over the illustrated time period; Paragraph 0038 for reference to the keyword management system automatically determines an effectiveness score for a given keyword as the sum of each (possibly normalized) attribute value represented in table 300 (selected for a given time period) multiplied by a weight corresponding to the attribute and its associated data provider as represented in table; Paragraph 0039 for reference to each attribute value from a particular provider is normalized and multiplied by a corresponding weight; Paragraph 0039 for reference to number of visits may be normalized based on the total number of visits, computed as the sum of all visits for a particular time period, for example, if the target Web site received 20000 visits during the week of Apr. 11, 2011 the 5300 visits represented by row 301a would be divided by 20000] 
the second parameter is computed as a ratio (TME'/MS'), where TME' represents total media expenditures for the particular brand name in a defined time period corresponding to the relevant time window and in the relevant geographical territory, and MS' represents the market share of the particular brand name in its associated brand category for the defined time period corresponding to the relevant time window and for the relevant geographical territory [see at least Paragraph 0034 for reference to the effective score including attribute data values for the “searches” attribute over a period of time; Paragraph 0038 for reference to the keyword management system automatically determines an effectiveness score for a given keyword as the sum of each (possibly normalized) attribute value represented in table 300 (selected for a given time period) multiplied by a weight corresponding to the attribute and its associated data provider as represented in table; Paragraph 0039 for reference to each attribute value from a particular provider is normalized and multiplied by a corresponding weight; Paragraph 0039 for reference to the number of searches for a keyword may be normalized based on a total number of searches for that keyword across multiple data providers, for example, rows 301b and 301e respectively indicate 550,000 and 250,000 searches, resulting in a total of 800,000, so the number of searches in rows 301b and 301e would be normalized by dividing those values by 800,000] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score calculation of Channer to include the effectiveness factor parameters of Joseph. Doing so would cause the dynamic allocation of resources based on changes in keyword marketing information and other factors over time, as stated by Joseph (Paragraph 0011).

Claim 40
While the combination of Channer, Mauro, and Joseph disclose the limitations above, Channer does not disclose the effectiveness factor is based on a ratio of the first and second parameters normalized by a ratio of third and fourth parameters; the third parameter is computed as a maximum ratio or some other statistically significant mean of the ratio (TME/MS) for all brand names in the brand category for the relevant time window and the relevant geographical territory of the scoring analysis; the fourth parameter is computed as a maximum ratio or some other statistically significant mean of the ratio (TME'/MS') for all brand names in the brand category in a certain time period corresponding to the relevant time window and in the relevant geographical territory of the scoring analysis.
Regarding Claim 40, Joseph discloses the following:
the effectiveness factor is based on a ratio of the first and second parameters normalized by a ratio of third and fourth parameters [see at least Paragraph 0038 for reference to the system determining an effectiveness score for a given keyword by normalizing attribute values; Paragraph 0039 for reference to each attribute value from a particular provider being normalized and multiplied by a corresponding weight; Paragraph 0050 for reference to the determining of an effectiveness score including aggregating data values such as normalizing, summing, averaging, or other operations; Figure 4 and related text regarding item 404 ‘Determine an effectiveness score for each of the candidate keywords’; Examiner notes ‘other operations’ to include ‘a ratio’] 
the third parameter is computed as a maximum ratio or some other statistically significant mean of the ratio (TME/MS) for all brand names in the brand category for the relevant time window and the relevant geographical territory of the scoring analysis [see at least Paragraph 0039 for reference to the normalization function depending on the particular attribute, provider, or the like, for example, the number of visits may be normalized based on the total number of visits, computed as the sum of all visits for a particular time period; Paragraph 0039 for reference to Equation 2 and the various methods of normalization by parameters]
the fourth parameter is computed as a maximum ratio or some other statistically significant mean of the ratio (TME'/MS') for all brand names in the brand category in a certain time period corresponding to the relevant time window and in the relevant geographical territory of the scoring analysis [see at least Paragraph 0039 for reference to the normalization function depending on the particular attribute, provider, or the like, for example, the number of searches for a keyword may be normalized based on a total number of searches for that keyword; Paragraph 0039 for reference to Equation 2 and the various methods of normalization by parameters]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the brand score calculation of Channer to include the effectiveness score calculation of Joseph. Doing so would reflect importance, confidence, reliability, or other qualities that may impact key word effectiveness, as stated by Joseph (Paragraph 0050).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-10, 12-14, 21-23, and 31-43 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of copending Application No. 17/863,320 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to a method of evaluating brand performance. The details of providing a set of input parameters; collecting influence-related source data and exposure-related source data; generating influence-related and exposure-related metric data; and determining a brand score from the influence-related metric data and exposure-related metric data; presenting for display a visual representation of the brand scores; automatically accessing a plurality of data sources corresponding to a plurality of predetermined influence factors; the set of weighting factors for a given brand name corresponding to the plurality of predetermined influence factors; the plurality of predetermined influence factors including: determining a social media metric for each given brand name; the weighting factor being a percentage of the traffic share; the range and ranking of the brand score; and the two-dimensional exposure-influence coordinate system; the effectiveness factor calculation, are recited in both applications, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2008/0319829 A1
Hunt et al.
BIAS REDUCTION USING DATA FUSION OF HOUSEHOLD PANEL DATA AND TRANSACTION DATA
US 2017/0206594 A1
Stausholm et al.
RECONFIGURABLE USER INTERFACE FOR PRODUCT ANALYSIS


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683